Exhibit 10.8



INSTRUMENT



AMENDING AND RESTATING



LYONDELL CHEMICAL COMPANY



SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN



 

 

 

 

 

Lyondell Chemical Company hereby amends and restates the Supplementary Executive
Retirement Plan, effective as of January 1, 2005 to read in its entirety as the
document entitled "Lyondell Chemical Company Supplementary Executive Retirement
Plan" that is attached hereto.



IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the
Company, has executed this Instrument on this 7th day of December, 2006.



 

ATTEST:



 

 

BY: /s/ Mindy G. Davison

Assistant Secretary

LYONDELL CHEMICAL COMPANY



 

 

BY: /s/ Dan F. Smith

Dan F. Smith

President and Chief Executive Officer



 

 

 

 

 

LYONDELL CHEMICAL COMPANY







SUPPLEMENTARY EXECUTIVE

RETIREMENT PLAN



 

As Amended and Restated Effective January 1, 2005



 

Lyondell Chemical Company

Supplementary Executive Retirement Plan

TABLE OF CONTENTS

PAGE

ARTICLE I - GENERAL PROVISIONS 1

Section 1.1 Purpose and Intent 1

Section 1.2 Effective Date 1

Section 1.3 Plan Costs 1

Section 1.4 Definitions 1

ARTICLE II - SUPPLEMENTARY BENEFITS 6

Section 2.1 Types of Supplementary Benefits 6

Section 2.2 General Eligibility 6

Section 2.3 Amount of Supplementary Benefits (or Survivor

Benefit) in General 6

Section 2.4 Deferral/Incentive Supplement 7

Section 2.5 Qualification Limit Supplement 9



Section 2.6 Special Supplements 10



Section 2.7 Supplementary Benefits on Change in Control 10

ARTICLE III - BENEFIT FORM 11

Section 3.1 Supplementary Benefits 11

Section 3.2 Benefit Form on Change in Control 12



ARTICLE IV - TIMING OF BENEFIT PAYMENT 13

Section 4.1 Supplementary Benefits 13

Section 4.2 Payment on Change in Control 13

Section 4.3 Key Employees 13

Section 4.4 Small Benefit&&&&&&&&&&&&&&&&&&&&..13

ARTICLE V - ADMINISTRATION 14

Section 5.1 Interpretation 14

Section 5.2 Administrative Records 14

Section 5.3 Claims 14

Section 5.4 Committee Liability 15

 

Lyondell Chemical Company

Supplementary Executive Retirement Plan

TABLE OF CONTENTS (cont'd)

 

ARTICLE VI - MISCELLANEOUS 16

Section 6.1 Unfunded Benefit Plan 16

Section 6.2 Unsecured General Creditor 16

Section 6.3 Grantor Trust 16

Section 6.4 Non-Assignment 16

Section 6.5 No Employment Right 17

Section 6.6 Adjustments 17

Section 6.7 Obligation to Company 17

Section 6.8 Protective Provisions 17

Section 6.9 Gender, Singular and Plural 17

Section 6.10 Governing Law 17

Section 6.11 Validity 17

Section 6.12 Notice 18

Section 6.13 Successors and Assigns 18

Section 6.14 Incapacity&&&&&&&&&&&&&&&&&&....... 18

ARTICLE VII - AMENDMENT AND DISCONTINUANCE 19

Section 7.1 Plan Amendment 19

Section 7.2 Termination 19

Section 7.3 Effect of Amendment or Termination 19

Section 7.4 Effect of Legislation&&&&&&&&&&&&&&& 19



ARTICLE I



GENERAL PROVISIONS



Section 1.1 Purpose and Intent.



This Plan is intended to provide supplemental retirement allowances according to
its provisions to those Employees who are eligible to receive Awards under the
Lyondell Chemical Company annual incentive plans, and who



(a) have deferred a portion of their Salary under the Lyondell Chemical Company
Executive Deferral Plan or



(b) have had the amount of their benefit reduced, due to federal legal
requirements, under a tax-qualified, defined benefit retirement plan maintained
by Lyondell Chemical Company, or



(c) have been granted a Special Supplement under Section 2.6.



Section 1.2 Effective Date.



This Plan document shall be effective January 1, 2005 and shall apply to
Employees who are employed by the Company on or after January 1, 2005, unless
certain provisions specify that they are effective on a different date.



This Plan amends and restates the Prior Plan. The Prior Plan provisions shall
continue to apply to any Participant who ceased to be an Employee on or before
December 31, 2004 with a Plan benefit.



Section 1.3 Plan Costs.



The Company shall bear all Plan costs, including administrative costs, and no
Employee contributions shall be required or permitted.



Section 1.4 Definitions.





Actuarial Equivalent or Actuarially Equivalent means, in comparing benefits
payable in different forms or at different times or in different circumstances,
a value under one set of circumstances which is the same as the value under a
different set of circumstances. The value shall be computed and determined by
using mortality assumptions, interest rates and other actuarial factors and
assumptions used to calculate actuarial equivalents under the Retirement Plan.







Administrative Committee means the Benefits Administrative Committee of Lyondell
Chemical Company.





Award means an immediate cash award made under the Lyondell Chemical Company
annual incentive plans for executives or senior managers or awards under any
other plan that the Company's Board of Directors or its Compensation Committee,
has authorized the Company to accept and to treat as awards under this Plan.



Base Pay means the annual amount of "Base Pay," as defined in the Retirement
Plan.





Basic Allowance means an annuity payable for the Participant's life, with a
guarantee that an amount equal to 60 monthly payments will be made to the
Participant and his Beneficiary.







Beneficiary means a person designated by the Participant to be entitled to
receive the Survivor Benefit under Sections 2.4, 2.5 and/or 2.6 when the
Participant dies or, if the Participant has failed to designate a person, the
Participant's spouse, if the Participant was married at his death, or the
Participant's estate, if the Participant was not married at his death.





Change in Control

means an event deemed to have occurred on the date that one or more of the
following occurs:





(a) Individuals who, within any twelve (12) month period, constitute a majority
of the Board ("Incumbent Directors") are replaced as members of the Board by
individuals who are not Incumbent Directors. Incumbent Directors shall include
any individual becoming a director within the same twelve (12) month period when
the person's election or appointment was approved by a vote of at least a
majority of the then Incumbent Directors and shall exclude for this purpose any
individual whose initial assumption of office was not endorsed by a majority of
the Board.



(b) The date of any merger, consolidation or recapitalization of the Company
(or, if the capital stock of the Company is affected, any subsidiary of the
Company), or any sale, lease, or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company (each of the foregoing being
an "Acquisition Transaction") where the shareholders of the Company immediately
before that Acquisition Transaction would beneficially own, directly or
indirectly, immediately after that Acquisition Transaction, shares or other
ownership interests representing in the aggregate less than fifty percent (50%)
of (i) the then outstanding common stock or other equity interests of the
corporation or other entity surviving or resulting from such merger,
consolidation or recapitalization or acquiring such assets of the Company, as
the case may be, or of its ultimate parent corporation or other entity, if any
(in either case, the "Surviving Entity"), and (ii) the Combined Voting Power of
the then outstanding Voting Securities of the Surviving Entity.



(c) Any Person shall be or become the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing in the aggregate more
than fifty percent (50%) of either (i) the then outstanding shares of common
stock of the Company ("Common Shares") or (ii) the Combined Voting Power of all
then outstanding Voting Securities of the Company; provided, however, that
notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Subsection (c):

(1) Solely as a result of an acquisition of securities by the Company which, by
reducing the number of Common Shares or other Voting Securities outstanding,
increases (A) the proportionate number of Common Shares beneficially owned by
any Person to more than fifty percent (50%) of the Common Shares then
outstanding, or (B) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than fifty percent (50%) of
the Combined Voting Power of all then outstanding Voting Securities; or

(2) Solely as a result of an acquisition of securities directly from the
Company, except for any conversion of a security that was not acquired directly
from the Company;



(d) For purposes of this Change in Control definition, the following capitalized
terms have the following meanings:

(i) "Affiliate" shall mean, as to a specified person, another person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified person, within the
meaning of such terms as used in Rule 405 under the Securities Act of 1933, as
amended, or any successor rule.

(ii) "Combined Voting Power" shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of the then outstanding Voting
Securities of such corporation or other entity.

(iii) "Person" shall mean any individual, entity (including, without limitation,
any corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include the Company or any of its subsidiaries or affiliates or any employee
benefit plan of the Company or any of its subsidiaries or any entity organized,
appointed or established by the Company, or its subsidiaries for or pursuant to
the terms of any plan.

(iv) "Voting Securities" shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.



Code means the Internal Revenue Code of 1986, as amended, including any
successor provisions and any regulations or other guidance promulgated by
applicable governmental agencies.





Company means Lyondell Chemical Company, a Delaware corporation, or its
successor.





Compensation Committee means the Compensation and Human Resources Committee of
the Board of Directors of Lyondell Chemical Company.





Deferral/Incentive Supplement means a Supplementary Benefit described under
Section 2.4.







Deferred Compensation means any amount of Salary which a Participant elects to
defer according to the terms of the Lyondell Chemical Company Executive Deferral
Plan.







Employee means a regular salaried employee of the Company.







ERISA means the Employee Retirement Income Security Act of 1974, as amended,
including any successor provisions and any regulations or other guidance
promulgated by applicable governmental agencies.







Financial Hardship means a condition of severe financial difficulty due to an
unforeseeable emergency resulting from (a) an illness or accident of the
Participant, his spouse or dependent; (b) a casualty causing a Participant's
property loss; or (c) other similar or extraordinary and unforeseeable
circumstances created by events beyond the Participant's control, as determined
by the Administrative Committee, upon advice of counsel, based on written
information supplied by the Participant and which is sufficient, in counsel's
judgment, to justify a change in the elected benefits form under Section 3.1
without causing the Participant or any other Plan Participant to receive taxable
income from the Plan before actual payment of Plan benefits.





Key Employee

means an Employee who, at any time during the prior Plan Year, was identified as
(a) an officer of the Company with annual compensation greater than $130,000, as
adjusted, (b) a five percent (5%) owner of the Company, or (c) a one percent
(1%) owner of the Company with annual compensation from the Company of more than
$150,000, as adjusted, as determined according to the requirements of Code
Sections 409A and 416(i). For Plan Distribution purposes, an Employee identified
as a Key Employee during a year ending on an identification date shall be
considered a Key Employee for a twelve (12) month period beginning on the
following April 1. December 31 of the prior Plan Year shall be used as the
identification date to identify Key Employees under Code Section 409A.







Participant means an active Employee or a former Employee who, at his Separation
from Service, retirement or death, was employed by the Company or a Related
Company and who is entitled to receive Plan benefits by reason of having
received one or more Awards that would be used to compute the Employee's Average
Final Base Pay under the Retirement Plan, if the Awards were recognized as a
part of Base Pay under the Retirement Plan and who (a) deferred a portion of his
Salary that would be used to calculate the Employee's Average Final Base Pay
under the Retirement Plan if the Deferred Compensation recognized as a part of
Base Pay under the Retirement Plan; (b) had his benefit under the Retirement
Plan reduced due to required limitations under the Code or ERISA; and/or (c) 
had been granted a Special Supplement under Section 2.6. Participant shall
include a former Employee who has not received the entire benefit to which he is
entitled under this Plan.







Plan means this Supplementary Executive Retirement Plan of Lyondell Chemical
Company.







Pre-Retirement Survivor Annuity means the annuity or death benefit paid under
the Retirement Plan to a survivor, attributable to Company contributions, that
is payable due to the Participant's death before a retirement allowance
commences and after the Participant became entitled to a retirement allowance
payable from Company contributions under the Retirement Plan.





Prior Plan means this Plan, as in effect before this amendment and restatement.





Qualified Limit Supplement means a Supplementary Benefit described in
Section 2.5.





Related Company means



(a) Any corporation that is a member of a controlled group of corporations
within the meaning of section 1563(e)(3)(C), of which Lyondell Chemical Company
is a member, and



(b) All trades or businesses, whether or not incorporated, which, under
regulations prescribed by the Secretary of the Treasury pursuant to Section
210(d) of ERISA, are under common control with Lyondell Chemical Company.





Retirement Plan means the Lyondell Chemical Company Retirement Plan.





Salary means the Employee's regular base salary paid by the Company or a Related
Company, excluding Awards and any other special or additional compensatory
payments.





Separation from Service means the Participant's employment termination from the
Company or a Related Company which complies with the requirements of Code
Section 409A. A transfer to or from the Company and any Related Company shall
not be a Separation from Service under this Plan.





Special Supplement means a supplementary retirement benefit approved for payment
to an Employee under Section 2.6.







Supplementary Benefit means any of the types of supplementary benefits provided
in Sections 2.4, 2.5 or 2.6.







Supplementary Benefits means, collectively, all Supplementary Benefits provided
by this Plan, or all those Supplementary Benefits to which a particular
Participant is entitled, as the context requires.







Survivor Benefit means any survivor benefit payable to a Participant's
Beneficiary under Article II.





ARTICLE II

SUPPLEMENTARY BENEFITS



Section 2.1 Types of Supplementary Benefits Provided.





This Plan provides for the following types of Supplementary Benefits:



(a) Deferral/Incentive Supplements, as described in Section 2.4;



(b) Qualification Limit Supplements, as described in Section 2.5;



(c) Special Supplements, as described in Section 2.6.



Section 2.2 General

Eligibility





(a) Benefit Eligibility. An Employee who has a Separation from Service with a
nonforfeitable right to a retirement allowance from the Retirement Plan or who
has a non-forfeitable right to a retirement allowance amount from the Retirement
Plan at the time of a Change in Control, automatically is eligible for each type
of Supplementary Benefit provided by Sections 2.4 and 2.5, to the extent he
satisfies the specific eligibility requirements of the applicable Section.
Supplementary Benefits shall be paid in the form and at the time provided under
Articles III and IV, respectively.



(b) Survivor Benefit Eligibility. If a Participant dies before any Supplementary
Benefit to which the Participant is entitled commences, his Beneficiary will be
eligible to receive a Survivor Benefit that relates to the particular
Supplementary Benefit. The Participant must designate the same person as his
Beneficiary for purposes of all Survivor Benefits payable under this Plan.
Survivor Benefits to which a Beneficiary is entitled under this Article will
automatically be paid to the Beneficiary. If a Participant dies after commencing
Plan benefits in a form that provides for continued payments after the
Participant's death, benefit payments shall continue according to the terms and
provisions of that benefit form, unless payable as a lump sum as a result of a
Change in Control.



Section 2.3 Amount of Supplementary Benefits (or Survivor Benefit) in General.



The total amount of Supplementary Benefits (or Survivor Benefits, if applicable)
payable under this Plan shall be the sum of the benefits to which the
Participant is entitled (or Survivor Benefits to which the Participant's
Beneficiary is entitled, if applicable) under all types of Supplementary
Benefits whose requirements are satisfied by or with respect to the Participant.



Each type of Supplementary Benefit payable from this plan to a Participant is
the Participant's Excess Retirement Benefit. "Excess Retirement Benefit" means



(a) for Participants with a Separation from Service on or before December 31,
2006, the excess of:



(1) the Participant's "Hypothetical Amount", as defined separately for purposes
of each type of Supplementary Benefit, over



(2) the Participant's "Basic Amount". The Basic Amount shall be (A) the amount
of the monthly retirement allowance the Participant is actually entitled to
receive at retirement from the Retirement Plan; and (B) the monthly equivalent
of the amount of any Supplementary Benefit paid to a Participant or to a trustee
or custodian on the Participant's behalf under the ARCO Chemical Company
Supplementary Executive Retirement Plan as a result of the Company's acquisition
of ARCO Chemical Company, and



(b) for Participants with a Separation from Service on or after January 1, 2007,
the excess of



(1) the Participant's "Hypothetical Amount", as defined separately for purposes
of each type of Supplementary Benefit, and payable as a lump sum, over



(2) the Participant's "Basic Amount", which is the single payment that is the
Actuarial Equivalent of



(A) the retirement allowance the Participant is entitled to receive at
retirement from the Retirement Plan and would have received as a lump sum (or as
a Basic Allowance for any portion of the retirement allowance not payable as a
lump sum); and



(B) any Supplementary Benefit paid to a Participant or to a trustee or custodian
on the Participant's behalf under the ARCO Chemical Company Supplementary
Executive Retirement Plan as a result of the Company's acquisition of ARCO
Chemical Company.



Section 2.4. Deferral/Incentive Supplement.



(a) Eligibility for Deferral/Incentive Supplement. A Participant is eligible for
a Deferral/Incentive Supplement if his Excess Retirement Benefit, using the
Hypothetical Amount in 2.4(b)(1), is positive. If a Participant entitled to
receive a Deferral/Incentive Supplement dies before commencing this benefit, his
Beneficiary will be paid a Survivor Benefit described in Section 2.4(b)(2)
below.



(b) Calculation of Deferral/Incentive Supplement.



(1) Participant's Benefit. Subject to Sections 2.4 (c), (d) and (e) and Section
2.7, the Hypothetical Amount of the Participant's Deferral/Incentive Supplement
shall be



(A) for Participants with a Separation from Service on or before December 31,
2006, the monthly retirement benefit the Participant would have received as a
Basic Allowance from the Retirement Plan, or



for Participants with a Separation from Service on or after January 1, 2007, the
single payment that is the Actuarial Equivalent of the retirement benefit the
Participant would have received as a lump sum (or as a Basic Allowance for any
portion of the benefit not payable as a lump sum) from the Retirement Plan,



determined as if the Base Pay used to calculate that benefit under the
Retirement Plan had included the Participant's Awards and Deferred Compensation.



If the Participant transfers directly from the Company's employment to a Related
Company's employment, Base Pay to calculate the Hypothetical Amount will include
the Participant's Awards and Deferred Compensation while he is employed by the
Related Company, if the Company recognizes the Participant's salary while
employed by the Related Company to determine the Participant's Retirement Plan
benefits.



(2) Survivor Benefit. The monthly amount of the Survivor Benefit payable when a
Participant dies before commencing a Deferral/Incentive Supplement under his
Plan shall be (A) minus (B), where:



(A) is the monthly Pre-Retirement Survivor Annuity calculated using the
Participant's Hypothetical Amount described in Section 2.4(b)(1), and



(B) is the actual monthly Pre-Retirement Survivor Annuity.



Effective January 1, 2007, the Survivor Benefit will be a lump sum that is the
Actuarial Equivalent of the monthly benefit described above.





(c) Maximum Limit on Deferral/Incentive Supplement Benefits.





Notwithstanding the provisions of Section 2.4(a) and (b), the amount of a
Participant's Deferral/Incentive Supplement (or Survivor Benefit, as applicable)
shall be reduced to the extent necessary so the annual equivalent of benefits
payable to or on the Participant's behalf (1) from the Retirement Plan; (2) as a
Qualification Limit Supplement, if any, under Section 2.5; and (3) as a
Deferral/ Incentive Supplement, under this Section, will not exceed 65 percent
of the greater of (i) the sum of the Participant's annual Salary at his
Separation from Service plus his most recent Award, or (ii) the average of the
Participant's highest three (3) consecutive years of Salary and Awards for each
year during the Participant's prior ten (10) years of employment with the
Company or a Related Company.



Annual equivalent benefits payable from the Retirement Plan shall exclude
annuities resulting from voluntary employee contributions to the Retirement Plan
and increased benefits resulting from election of a Level Income Option under
the Retirement Plan.





(d) Recalculation Due to Subsequent Award. If the Participant receives an Award
after Separation from Service, that Award shall be included in Awards used to
calculate the Hypothetical Amount under Section 2.4(b)(1) and the
Deferral/Incentive Supplement shall be recalculated. A Supplement already paid
or being paid may be increased, but not decreased, by this recalculation. No
recalculation shall occur if the Participant actually receives an Award
following a Change in Control.





(e) Separation from Service. If a Participant is not eligible for a retirement
allowance from the Retirement Plan at the time of his Separation from Service or
if a Pre-Retirement Survivor Annuity is not payable, the rights of a Participant
or any person claiming under or through the Participant to any
Deferral/Incentive Supplement benefits shall cease.



Section 2.5 Qualification Limit Supplement.



(a) Eligibility for Qualification Limit Supplement. An Employee shall be
eligible for a Qualification Limit Supplement if his Excess Retirement Benefit
using the Hypothetical Amount in Section 2.5(b)(1) is positive. If a Participant
entitled to receive a Qualification Limit Supplement dies before commencing this
benefit, his Beneficiary will be paid the Survivor Benefit described in
Section 2.5(b)(2) below.



(b) Amount of Qualification Limit Supplement.



(1) Participant's Benefit. The Hypothetical Amount of the Participant's
Qualification Limit Supplement shall be



(A) for Participants with a Separation from Service on or before December 31,
2006, the monthly retirement benefit the Participant would have received, as a
Basic Allowance from the Retirement Plan, or



(B) for Participants with a Separation from Service on or after January 1, 2007,
the single payment that is the Actuarial Equivalent of the retirement benefit
the Participant would have received as a lump sum (or as a Basic Allowance for
any portion of the benefit not payable as a lump sum) from the Retirement Plan,



determined as if the amount of the Participant's retirement benefit under the
Retirement Plan was not subject to limits or reductions required under the Code
or ERISA.



(2) Survivor Benefit. The monthly amount of a Survivor Benefit payable when a
Participant dies before commencing a Qualification Limit Supplement under this
Plan shall be (A) minus (B), where:



(A) is the monthly Pre-Retirement Survivor Annuity calculated using the
Participant's Hypothetical Amount described in Section 2.5(b)(i), and



(B) is the actual monthly Pre-Retirement Survivor Annuity.



Effective January 1, 2007, the Survivor Benefit will be a lump sum that is the
Actuarial Equivalent of the monthly benefit described above.



Section 2.6 Special Supplements.



In addition to any other Supplementary Benefits to which a Participant may be
entitled under this Plan, at its sole discretion, the Compensation Committee may
award a Special Supplement to any Employee in an amount, or to be computed on a
basis it determines. These awards may be granted for any reason the Compensation
Committee deems appropriate, including, without limit, recognition of all or any
part of the Employee's years of service with an organization or entity acquired
by, or merged into, the Company, any Related Company, or any predecessor of the
Company. A Special Supplement shall not be granted to or on behalf of any
Employee who is not a member of a select group of management or other highly
compensated employee, as defined from time to time by the Compensation
Committee. A certified copy of the resolution granting a Special Supplement
shall be furnished to the Administrative Committee before any Plan payment is to
be made.



2.7 Supplementary Benefits on Change in Control



(a) On a Change in Control, the Hypothetical Amounts under Sections 2.4 and 2.5
for Participants eligible for benefits under the Company's Executive Severance
Pay Plan shall be adjusted as follows:



(1) If a Participant is age 55 at the Change in Control, Hypothetical Amounts
shall be calculated first as a benefit payable at age 65 and then reduced by
those percentages used to calculate a Participant's early retirement allowances
under the Retirement Plan.



(2) If a Participant has not attained age 55 at the Change in Control,
Hypothetical Amounts shall be calculated first as a benefit payable at age 65
and then actuarially reduced by the Actuarial Assumptions, defined under Section
(a)(ii) of the definition of Actuarial Equivalent in the Retirement Plan.



 

ARTICLE III



BENEFIT FORM



Section 3.1. Supplementary Benefits.



(a) Optional Benefit Form. Except as provided for a distribution on a Change in
Control, a Participant who was an Employee on or after January 1, 2005 with a
Separation from Service on or before December 31, 2006 may receive payment of
his Supplementary Benefits in any form available to pay the normal retirement
benefit under the Retirement Plan, provided that (1) the same payment form must
have been elected for all Supplementary Benefits and (2) if the Participant
elected an annuity form for the Supplementary Benefits and for the retirement
allowances under the Retirement Plan, then he must have elected the same annuity
form under all plans.



Payments of Supplementary Benefits under Article II to a Participant who is an
Employee on or after January 1, 2007, or payments of Survivor Benefits to a
Beneficiary of such a Participant shall be paid as a lump sum.



(b) Elections.



Any existing election of an optional benefit form for Supplementary Benefits or
Survivor Benefits by a Participant who is an Employee on or after January 1,
2007, shall be void and unenforceable.



A Supplementary Benefit payable to a Participant who was an Employee on or after
January 1, 2005, with a Separation from Service on or before December 31, 2006
shall be payable in the form elected by that Participant before January 1, 2005.



(1) If the Participant failed to elect the lump sum form of Supplementary
Benefit payment, then the Participant only may elect an annuity form available
under the Retirement Plan.



(2) If the Participant wishes to change an election before benefit commencement
or, if the Participant is being paid an annuity and wishes to receive the
Actuarial Equivalent of the remaining annuity installments, he may apply in
writing to the Administrative Committee to change the previously elected payment
form based on Financial Hardship. The Administrative Committee may allow the
change if it determines that the Participant has experienced a Financial
Hardship justifying an election change.



(3) If a Participant has failed to elect payment of Survivor Benefits in any
form payable under the Retirement Plan payment to the Beneficiary will be made
as a life annuity, payable for the Beneficiary's life with a value equal to the
Actuarially Equivalent value of the Survivor Benefit payable in any other
available form. The Beneficiary may request that the Administrative Committee
change the Participant's election based on Financial Hardship and the form may
be changed if the Administrative Committee determines that a Financial Hardship
exists.



Section 3.2 Benefit Form on Change in Control.





A Participant's Supplementary Benefits or any Survivor Benefit payable on Change
in Control under Section 2.7 shall be paid as a lump sum.



 

ARTICLE IV



TIMING OF BENEFIT PAYMENT



Section 4.1 Supplementary Benefits.



(a) Supplementary Benefits shall commence as soon as administratively practical
on the later of (1) Separation from Service or (2) the earlier of the date the
Participant (i) attains age fifty-five (55) with at least ten (10) years of
service recognized by the Company or (ii) attains sixty-five (65) if the
Participant has less than ten (10) years of service recognized by the Company.



Notwithstanding the foregoing, Supplementary Benefits may be distributed earlier
due to death, Financial Hardship or for other reasons as may be provided under
Code Section 409A, or as required as a result of a Change in Control under
Section 4.2.



(b) Survivor Benefit payments will commence immediately following the
Participant's death.



Section 4.2 Payment on Change in Control.



Supplementary Benefits shall be payable immediately following a Change in
Control.



Section 4.3 Key Employees

.





If a Participant is a Key Employee entitled to payment of Supplementary Benefits
due to Separation from Service, payment shall not begin until six (6) months
following the Key Employee's Separation from Service.



Section 4.4 Small Benefit.



Notwithstanding any Participant election, the Administrative Committee, in its
sole discretion, may pay Supplementary Benefits of amounts less than $10,000 to
the Participant or the Participant's Beneficiary immediately on Separation from
Service or death.



ARTICLE V



ADMINISTRATION



Section 5.1 Interpretation.



The Administrative Committee has the exclusive right and discretionary authority
to interpret the Plan's provisions and to decide questions arising in its
administration. The Administrative Committee's decisions and interpretations
shall be final and binding on the Company, Employees, Participants and all other
persons.



Section 5.2 Administrative Records.



The Administrative Committee shall keep records reflecting Plan administration,
which the Company may audit.



Section 5.3 Claims.



If a Participant makes a written request alleging a right to receive Plan
benefits or alleging a right to receive an adjustment in Plan benefits being
paid, the Administrative Committee shall treat it as a benefit claim. All
benefit claims under the Plan shall be sent to the Administrative Committee and
must be received within thirty (30) days after Separation from Service. The
decision will be made within ninety (90) days after the Administrative Committee
receives the claim unless the Administrative Committee determines additional
time due to special circumstances is needed. If the Administrative Committee
determines that an extension to process a claim is required, the final decision
may be deferred up to one hundred eighty (180) days after the claim is received,
if the claimant is notified in writing of the need for the extension and the
anticipated date of a final decision before the end of the initial ninety (90)
day period.



If the Administrative Committee decides that any individual who has claimed a
right to receive benefits, or different benefits, under the Plan is not entitled
to receive all or any part of the benefits claimed, it will inform the claimant
in writing or electronically, in terms calculated to be understood by the
claimant, of the specific reasons for the denial, the Plan provisions on which
the denial is based, a description of additional material or information
necessary to perfect the claim and an explanation of why the material or
information is needed, and an explanation of the Plan's claim review procedures.
If no action is taken on the claim within these time periods, the claim shall be
deemed denied on the last day of the applicable time period. The claimant is
entitled to a full and fair review of the denied claim after actual or
constructive notice of a denial.



The claimant, or his authorized representative, must file a written request for
review with the Administrative Committee setting forth the grounds for the
request and any supporting facts, comments or arguments he wishes to make,
within sixty (60) days after actual or constructive notice. If a written request
for review is not received within this sixty (60) day period, the denial will be
final. The claimant shall have reasonable access to all relevant documents
pertaining to the claim.



The Administrative Committee or the persons responsible to conduct the review on
the Administrative Committee's behalf shall conduct a full review of the claim.
Unless special circumstances require an extension of the review period, the
Administrative Committee will render its decision no later than the date of its
next regularly scheduled meeting, unless the request is filed less than thirty
(30) days before that meeting. If the request is filed less than thirty (30)
days before a regularly scheduled meeting, the Administrative Committee will
render its decision no later than the date of the second regularly scheduled
meeting after it receives the request. However, if special circumstances require
an extension of the review period, a final decision shall be rendered no later
than the third regularly scheduled meeting after it receives the request for
review, if the claimant is notified in writing of the special circumstances and
the date of the expected decision, before the time is extended due to special
circumstances. If the decision on review is not furnished to the claimant within
the applicable time period(s), the claim shall be denied on the last day of the
applicable period. Administrative Committee decisions shall be in writing and
provided no later than five (5) days after the decision is made. The decision
shall include specific reasons for the action taken, including the specific Plan
provisions on which the decision is based. The claimant shall be notified of the
right to reasonable access, on request, to relevant documents or other
information without charge.



Section 5.4 Committee Liability.



No Administrative Committee member shall be liable for any action taken in good
faith or for exercise of any power given to the Administrative Committee, or for
the actions of other Administrative Committee members.



 

ARTICLE VI



MISCELLANEOUS



Section 6.1 Unfunded Benefit Plan.



(a) Benefits under Sections 2.4 and 2.6 are intended to constitute an unfunded
plan maintained primarily for the purpose of providing deferred compensation in
the form of additional retirement benefits to a select group of management or
highly compensated employees, as defined in ERISA Sections 201(a)(2), 301(a)(3)
and 401(a)(1).



(b) Benefits under Section 2.5 are intended to constitute an unfunded "excess
benefit plan" within the meaning of ERISA Section 3(36).



Section 6.2 Unsecured General Creditor.



Participants and their Beneficiaries shall have no legal or equitable rights,
claims or interests in any specific Company assets or property, nor are they the
Beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts, or the proceeds of those policies or contracts
which the Company owns or acquires (the "Policies"). Any Policies or other
Company assets shall be and shall remain general, unpledged, unrestricted
Company assets. The Company's obligation under the Plan is merely an unfunded
and unsecured Company promise to pay money in the future.



Section 6.3 Grantor Trust.



Although the Company is responsible for all Plan benefits, the Company, in its
discretion, may contribute funds to a grantor trust, as it deems appropriate, to
pay Plan benefits. The trust may be irrevocable, but trust assets shall be
subject to the claims of creditors of Lyondell Chemical Company. To the extent
any Plan benefits are actually paid from the trust, the Company shall have no
further obligation for those benefits, but to the extent the benefit is not
paid, benefits shall remain the obligation of, and shall be paid by, the
Company. Participants shall be unsecured creditors insofar as their legal claim
for Plan benefits and Participants shall have no security interest in the
grantor trust.



Section 6.4 Non-Assignment.



Payments to and benefits under this Plan are not assignable, transferable or
subject to alienation since they are primarily for the support and maintenance
of the Participants and their joint annuitant or Beneficiaries after retirement.
Likewise, payments shall not be subject to attachments by creditors of, or
through legal process against, the Company, the Administrative Committee or any
Participant. Payments may be offset by the Company as provided under Section
6.7.



Section 6.5 No Employment Right.



The Plan provisions shall not give an Employee the right to be retained in
Company service nor shall this Plan or any action taken under it be construed as
an employment contract.



Section 6.6 Adjustments.



At the Company's request, the Administrative Committee may adjust the
Participant's Plan benefit or make other adjustments required to correct
administrative errors or provide uniform treatment of Participants, in a manner
consistent with the Plan's intent and purpose.



Section 6.7 Obligation to Company.



If a Participant becomes entitled to a distribution of Plan benefits and the
Participant has any debt, obligation, or other liability representing an amount
owed to the Company or any Company benefit plan, then the Administrative
Committee, in its sole discretion, may offset the amount owed to the Company or
the benefit plan against the amount of benefits otherwise distributable under
this Plan.



Section 6.8 Protective Provisions.



Each Participant shall cooperate with the Company by furnishing any and all
information the Company requests to facilitate the payment of Plan benefits,
taking any physical examinations the Company deems necessary and taking other
relevant action the Company requests. If a Participant refuses to cooperate, the
Company shall have no further obligation to the Participant under the Plan. If
the Participant makes any material misstatement of information or nondisclosure
of medical history, no benefits will be payable to the Participant or his
Beneficiary unless, at the Company's sole discretion, benefits are payable in an
amount reduced to compensate the Company for any loss, cost, damage or expense
suffered or incurred by the Company as a result in any way of any Participant
action, misstatement or nondisclosure.



Section 6.9 Gender, Singular and Plural.



All pronouns and any variations are deemed to refer to the masculine, feminine,
or neuter, as the identity of the person or persons requires. The singular may
be read as the plural and the plural as the singular, as the context may
require.



Section 6.10 Governing Law.



This Plan shall be construed, regulated and administered under the laws of the
State of Texas, except to the extent that those laws are preempted by ERISA.



Section 6.11 Validity.



If any Plan provision is held invalid, void or unenforceable, it shall not
affect the validity of any other Plan provision in any respect whatsoever.



Section 6.12 Notice.



Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Company's principal office,
directed to the attention of the Secretary of the Administrative Committee.
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown or the postmark on the receipt for registration or
certification.



Section 6.13 Successors and Assigns.



This Plan shall be binding upon the Company and its successors and assigns.



Section 6.14 Incapacity.



If the Administrative Committee deems that any person entitled to receive any
Plan payment is incapable of receiving or disbursing the payment because of
minority, illness or infirmity, mental incompetence, or incapacity of any kind,
the Administrative Committee, in its sole discretion, may take any one or more
of the following actions: it may apply the payment directly for the person's
comfort, support and maintenance; it may reimburse any person for any support
previously supplied to the person entitled to receive any payment; or it may pay
any other person the Administrative Committee selects to disburse the payment
for the person's comfort, support and maintenance, including, without limit, to
any relative who has undertaken, wholly or partially, the expense of person's
comfort, care and maintenance, or any institution in whose care or custody the
person entitled to the payment may be. The Administrative Committee, in its sole
discretion, may deposit any payment due to a minor to the minor's credit in any
savings or commercial bank of the Administrative Committee's choice.



Payments or deposits under this Section shall be a complete discharge, to the
extent of the payment or deposit, of the Plan and all other liability of the
Administrative Committee, the Company and this Plan. Receipt of any payment,
distribution or deposit shall be a complete acquittance by the persons(s)
receiving the payment. There shall be no liability to see to the application of
any Plan payments, distributions or deposits.



 

 

ARTICLE VII



AMENDMENT AND DISCONTINUANCE



Section 7.1 Plan Amendment.



This Plan may be amended from time to time by a resolution of the Compensation
Committee.



Section 7.2 Termination.



The Company intends to continue this Plan indefinitely, but reserves the right
to terminate it at any time for any reason, in its sole discretion.



Section 7.3 Effect of Amendment or Termination.



No Plan amendment or termination may adversely affect the benefit payable to any
Participant receiving or entitled to receive Plan benefits before the effective
date of the amendment or termination. However, the Company may amend the Plan to
eliminate any optional form of payment or to comply with any law or regulation,
including but not limited to, reformation of any Plan provision that would
result in an excise tax being imposed under Code Section 409A, and if so, the
amendment or reformation will not be deemed to adversely affect any
Participant's benefit entitlement.



Section 7.4 Effect of Legislation.



If any Plan provision would result in imposition of an excise tax under Code
Section 409A, the terms of Code Section 409A shall apply and that Plan provision
will be reformed to avoid the excise tax.

